Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with attorney of record Takashi Saito on 18 April 2022.

The application has been amended as follows: 
The claims have been amended as presented in the attached marked up copy of the claims. In accordance with these changes:
Claims 1, 5, and 12 have been newly amended as shown on the attachment.
Claims 2 and 4 have been cancelled.
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
Regarding claims 1 and 12, the prior art of the record fails to teach and/or fairly suggest, in combination with all other recited limitations, “the reference range for determining whether the examination day is the disordered day is defined for each of the plurality of time periods on basis of an average value and a standard deviation of the amount of body motion in the time period in the plurality of reference days selected from a plurality of days preceding the examination day excluding one or more days determined to be the disordered day”. While Dromerick teaches calculating a standard deviation and a mean of a cognition-related metric to use as means of comparison between an examination score and a baseline score in order to indicate whether an examination day is disordered or normal; however, Dromerick fails to provide any indication that a series of previous scores should be utilized for comparison wherein previous disordered days should be excluded. In fact, Dromerick indicates that its system may be utilized to measure improvement of scores over time, which implies that disordered days should not be excluded from any comparisons. Ghajar makes some reference to calculating deviation from the normative value (Paragraph 0070) but does not specifically teach calculating a standard deviation or mean, and similarly provides no teaching regarding exclusion of disordered iterations.	
Regarding claim 5, the prior art fails to teach “the reference range for determining whether the examination day is the disordered day is defined for each of the plurality of time periods on basis of an average value of the amount of body motion in the time period in the plurality of reference days selected from a plurality of days preceding the examination day excluding one or more days determined to be the disordered day, the plurality of reference days being selected in order of closeness to the amount of body motion in the time period on the examination day, starting with a closest day first”.  Dromerick fails to provide any indication that a series of previous scores should be utilized for comparison wherein previous disordered days should be excluded. In fact, Dromerick indicates that its system may be utilized to measure improvement of scores over time, which implies that disordered days should not be excluded from any comparisons. Ghajar teaches calculating “an average distance from each respective measurement…to a mean location” (Paragraph 0099) which may be seen as relating to teaching an average value being evaluated for closeness to the baseline value, but similarly provides no teaching regarding exclusion of disordered iterations.
	Regarding claim 8, the prior art fails to teach “acquire an integrated variation coefficient by integrating the plurality of acquired variation coefficients”  and “the reference range defined with respect to the integrated variation coefficient of the examination period is defined on basis of an average value and a standard deviation of a plurality of reference variation coefficients selected from a plurality of integrated variation coefficients of a plurality of examination periods preceding the examination period excluding one or more integrated variation coefficients determined to not be within the reference range defined for each of the one or more integrated variation coefficients”. While Dromerick teaches calculating a standard deviation and a mean of a cognition-related metric to use as means of comparison between an examination score and a baseline score in order to indicate whether an examination day is disordered or normal; however, Dromerick fails to provide any indication that a series of previous scores should be utilized for comparison wherein previous disordered days should be excluded. In fact, Dromerick indicates that its system may be utilized to measure improvement of scores over time, which implies that disordered days should not be excluded from any comparisons. Ghajar makes some reference to calculating deviation from the normative value (Paragraph 0070) but does not specifically teach calculating a standard deviation or mean, and similarly provides no teaching regarding exclusion of disordered iterations. While both Ghajar and Dromerick teach acquiring some variation coefficient in order to make a comparison to a healthy or normative baseline as described previously in this action, neither teaches integrating the plurality of acquired variation coefficients nor suggests that integration would be obvious to utilize within either system.
Regarding claim 9, the prior art fails to teach “acquire an integrated variation coefficient by integrating the plurality of acquired variation coefficients”  and “the reference range defined with respect to the integrated variation coefficient of the examination period is defined on basis of an average value of a plurality of reference variation coefficients selected from a plurality of integrated variation coefficients of a plurality of examination periods preceding the examination period excluding one or more integrated variation coefficients determined to not be within the reference range defined for each of the one or more integrated variation coefficients, the plurality of reference variation coefficients being selected in order of closeness to the integrated variation coefficient of the examination period, starting with a closest coefficient first”. While both Ghajar and Dromerick teach acquiring some variation coefficient in order to make a comparison to a healthy or normative baseline as described previously in this action, neither teaches integrating the plurality of acquired variation coefficients nor suggests that integration would be obvious to utilize within either system. Dromerick fails to provide any indication that a series of previous scores should be utilized for comparison wherein previous disordered days should be excluded. In fact, Dromerick indicates that its system may be utilized to measure improvement of scores over time, which implies that disordered days should not be excluded from any comparisons. Ghajar teaches calculating “an average distance from each respective measurement…to a mean location” (Paragraph 0099) which may be seen as relating to teaching an average value being evaluated for closeness to the baseline value, but similarly provides no teaching regarding exclusion of disordered iterations. 
	As claims 1 and 8 are allowable, the dependent claims 3, 10-11, and 7 are additionally allowable over the prior art.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANNA ROBERTS whose telephone number is (571)272-7912. The examiner can normally be reached M-F 8:30-4:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander Valvis can be reached on (571) 272-4233. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ANNA ROBERTS/Examiner, Art Unit 3791                                                                                                                                                                                                        /CHRISTIAN JANG/Primary Examiner, Art Unit 3791